HUGHES, District Judge.
This was a joint bond. The indorsement made by-one of the Hutchinsons agreeing to pay twelve per cent., and to pay interest semi-annually, did not bind R. L. Hutchinson, and did not invalidate the bond as a lien upon the land. It did not at all affect the bond as to R. L. Hutchinson, or as to subsequent lienors. Therefore the bond must be paid off by the assignee as the first lien binding the property; and the payments which have been made must be credited at the rate of six per cent, per annum, payable annually, and not at the rate of twelve per cent., payable semi-annually. The agreement between W. F. Hutchinson and the holder of the bond is good to bind Hutchinson individually, but not to bind his brother, and not to affect the rights of junior lienors.